Exhibit 10.08

 

XCEL ENERGY INC.

EXECUTIVE ANNUAL INCENTIVE AWARD PLAN

(effective May 25, 2005)

RESTRICTED STOCK AGREEMENT

 

This Agreement, dated and effective Month Date, 2009, by and between Xcel Energy
Inc., a Minnesota corporation (“Xcel Energy”) and <<Name>> (the “Participant”)
evidences an award of restricted stock and the applicable terms and conditions
of the award.

 

1.             Shares Awarded.  Xcel Energy awards the Participant <<Number>>
shares of Common Stock of Xcel Energy (the “Shares”) pursuant to the Xcel Energy
Inc. Executive Annual Incentive Award Plan (effective May 25, 2005) (the
“Plan”), upon the terms and conditions of the Plan and this Agreement.  The Plan
as currently in effect is incorporated by reference and the Participant
acknowledges the receipt of a copy thereof.

 

2.             Restrictions on Transfer and Restricted Periods.

 

(a)           During the respective periods hereinafter described (the
“Restricted Periods”), the Shares may not be sold, assigned, transferred,
pledged, or otherwise encumbered by the Participant, except as hereinafter
provided.

 

(b)           The restrictions described above shall commence on March 1, 2008 
(the “Commencement Date”) and, except as provided in paragraph 2(c) or paragraph
3, shall terminate with respect to one-third of the Shares on March 1, 2009;
one-third of the Shares on March 1, 2010 and with respect to the remaining
Shares on March 1, 2011 or the next available trading date if the designated
date is not a trading day.

 

(c)           Shares will vest and be available upon the expiration of the
applicable Restricted Period or, if earlier, upon a Change in Control as defined
in the Plan.  The Committee of the Board of Directors designated as the Plan
administrator (the “Committee”) shall have the authority, in its discretion, to
accelerate the lapse of restrictions whenever the Committee determines that such
action is appropriate by reason of changes in applicable tax or other laws, or
other changes in circumstances occurring after the commencement of the
Restricted Periods.  The Committee, however, has delegated certain
administrative duties to the Executive Compensation department of Xcel Energy.

 

3.             Termination of Service.  If the Participant ceases to maintain an
active employment relationship with Xcel Energy and its affiliates as defined in
the Plan for any reason other than permanent and total disability (for purposes
of this Plan disability is defined as qualification for long term disability
benefits under a company sponsored plan) or death, all shares which are subject
to the restrictions imposed by paragraph 2 shall be forfeited and returned to
Xcel Energy; provided, however, that if the Participant ceases employment by
reason of permanent and total disability or death, the restrictions shall lapse.

 

4.             Certificates for Shares.  Xcel Energy shall hold the Shares in
its custody on behalf of the Participant in a segregated account with a nominee
name.  As restrictions are released, the Shares will be automatically
transferred to the account of the Participant in Xcel Energy’s Dividend
Reinvestment and Stock Purchase Plan.

 

Simultaneously with the execution of this Agreement or at any time requested by
Xcel Energy, the Participant will execute a stock power endorsed in blank and
promptly deliver such stock power to

 

--------------------------------------------------------------------------------


 

Xcel Energy with respect to restricted Shares and Shares purchased with
dividends thereon.  Xcel Energy may condition the issuance or delivery of
restricted Shares upon receipt of such stock power.

 

5.             Participant’s Rights.  Except as otherwise provided herein,
Participant shall have all the rights of a stockholder, including, but not
limited to, the right to vote all of the Shares.  Dividends payable on Shares
shall be reinvested in additional shares of Common Stock which Xcel Energy at
its discretion may purchase through Xcel Energy’s Dividend Reinvestment and
Stock Purchase Plan for the account of the Participant at the same time as
dividends are reinvested under said Dividend Reinvestment Plan for the
participants in that Plan. Any additional shares of Common Stock purchased by
reinvested dividends shall be subject to the same Restricted Periods as the
original Shares awarded and deemed to be Shares for purpose of this Agreement.

 

6.             Expiration of Restricted Period.  Upon the expiration of the
Restricted Period with respect to any Shares or lapse of restrictions for any
other reason as provided in this Agreement, Xcel Energy shall cause the Shares
released from restriction to be transferred to the account of the Participant in
Xcel Energy’s Dividend Reinvestment and Stock Purchase Plan.  If the Participant
dies before the restrictions lapse, and unless the Participant has directed
otherwise in writing delivered to the Xcel Energy Executive Compensation
Department, the certificates in respect of such restricted Shares shall be
reissued and delivered to the Participant’s legal spouse, otherwise to the
estate free of the restrictions referred to in paragraph 2 above and without the
legend provided for in paragraph 4 above.

 

7.             Changes in Capitalization of Xcel Energy.  If there is any change
in the outstanding shares of Common Stock by reason of a stock dividend or
distribution, stock split-up, recapitalization, combination or exchange of
shares, or by reason of merger, consolidation, or other corporate
reorganization, any additional shares of Common Stock or other securities
received, with respect to Shares subject to the restrictions contained in
paragraph 2 above, shall be subject to such restrictions and the certificate or
other instruments representing or evidencing such shares or securities shall be
legended and deposited with Xcel Energy in the manner provided in paragraph 4
above.

 

8.             General Restrictions.  Each Award granted pursuant to the Plan
shall be subject to the requirement that if, in the opinion of the Committee:

 

(a)           the listing, registration, or qualification of any shares of
Common Stock related thereto upon any securities exchange or pursuant to any
state or federal law;

 

(b)           the consent or approval of any regulatory body; or

 

(c)           an agreement by the recipient with respect to the disposition of
any such shares of Common Stock;

 

is necessary or desirable as a condition of the issuance or sale of such shares
of Common Stock, such Award shall not be consummated unless and until such
listing, registration, qualification, consent, approval, or agreement is
affected or obtained in form satisfactory to the Committee.

 

9.             Withholding.  Xcel Energy may require the Participant to remit to
it, or may withhold from the Award or from the Participant’s other compensation,
an amount sufficient to satisfy any applicable federal, state, local tax,
employment, FICA or other mandated withholding requirements in regard to the
Award in the year or years the Award becomes taxable to the Participant. 
Participant

 

2

--------------------------------------------------------------------------------


 

may elect to satisfy the withholding requirement, in whole or in part, by
tendering shares of previously acquired Common Stock (either by the delivery of
share certificates or by attestations) or by having Xcel Energy withhold Shares
from the Award at the rate the Committee determines satisfies the applicable
withholding requirements of the Code.  If no election is made, Shares will be
withheld.

 

10.           Plan and Plan Interpretations as Controlling.  The Shares hereby
awarded and the terms and conditions herein set forth are subject in all
respects to the terms and conditions of the Plan, which are controlling.  All
determinations and interpretations of the Committee shall be binding and
conclusive upon the Participant or his legal representatives with regard to any
question arising hereunder or under the Plan.

 

11.           Participant Service.  Nothing in this Agreement shall limit the
right of Xcel Energy or any of its subsidiaries to terminate the Participant’s
service as an officer or employee, or otherwise impose upon Xcel Energy or any
of its subsidiaries any obligation to employ or accept the services of the
Participant.

 

12.           Participant Acceptance.  The Participant shall signify acceptance
of the terms and conditions of this Agreement by signing in the space provided
below and returning a signed copy to Xcel Energy.

 

13.           Mandatory Binding Arbitration. The Participant agrees that any and
all disputes related to an award of restricted stock units including but not
limited to, eligibility, vesting, distribution and payment, withholding,
targets, effect of termination of employment or rights related to an amendment
or termination of the Plan, will be subject to mandatory binding arbitration in
Minneapolis, Minnesota before the American Arbitration Association. Participant
agrees that the Participant will be responsible for bearing his or her share of
the costs to arbitrate.

 

IN WITNESS WHEREOF, the parties hereto have caused this Restricted Stock
Agreement to be executed as of the date first above written.

 

 

XCEL ENERGY INC.

 

 

 

 

 

By:

 

 

 

Richard C. Kelly

 

 

Chairman & CEO of Xcel Energy Services Inc.

 

 

 

 

ACCEPTED:

 

 

 

 

 

 

 

 

 

Participant

 

 

 

 

 

 

 

 

 

 

3

--------------------------------------------------------------------------------